Citation Nr: 0307002	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran and his spouse presented videoconference hearing 
testimony before the undersigned Veterans Law Judge in June 
2002.  A transcript of that hearing has been associated with 
the record on appeal.

In a June 2002 decision, the Board determined that new and 
material evidence had been received to reopen a claim for 
service connection for PTSD, reopened the veteran's claim, 
and undertook additional development on the issue of service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  When it was completed, the Board 
provided notice of the development and gave the veteran and 
his representative an additional 60 days to respond as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (38 C.F.R. § 20.903 (2002)).  The veteran's 
representative submitted a supplemental brief in April 2003.  
The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the June 2002 decision, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board found the 
amendment to 38 C.F.R. § 3.156(a) was inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD once 
during the pendency of this appeal.  The amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The Board notes that the 2002 amendments pertain to 
PTSD claims resulting from personal assault; however, the 
veteran's claim is not based on a personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of service 
connection on the merits as VA has complied with the notice 
and duty to assist provisions of the VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that collectively, in a 
September 2000 statement of the case, a supplemental 
statement of the case issued in April 2002, the Veterans Law 
Judge's statements, and various letters to the veteran 
including an October 2001 VCAA letter, VA has advised him of 
the provisions of the VCAA and the information needed to 
substantiate his service-connection claim for PTSD.  The 
veteran was advised that he needed to provide medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor (s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and claimed in-service 
stressor(s) and that VA would attempt to obtain identifiable 
service and post-service VA medical records and Social 
Security Administration (SSA) records and would contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) to verify in-service stressors.  The 
National Personnel Records Center (NPRC) was contacted to 
obtain a copy of the veteran's psychiatric evaluation at 
discharge from service in June 1970, performed at the mental 
hygiene clinic at William Beaumont General Hospital in Ft. 
Bliss, Texas; but, in March 2003, the NPRC indicated that no 
records were located.  Where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  The RO obtained the SSA and VA 
treatment records and received responses from the USASCRUR in 
March 2002 and August 2002.  In August 2002, VA notified the 
veteran of its development efforts pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  After completion of 
the development, in March 2003, the Board gave notice to the 
veteran and his representative of the development and time to 
respond as required by Rule of Practice 903.  See 38 C.F.R. 
§ 20.903.  The veteran's representative provided additional 
argument in April 2003.    

With regard to VA's duty to assist, the Board finds that all 
relevant and available service, post-service SSA and VA 
medical records, service personnel records, copies of the 
NPRC and USASCRUR responses, and a March 2001 VA PTSD 
examination report have been associated with the claims file.  
The veteran and his representative have been given the 
opportunity to supplement the record.  A transcript of the 
veteran's testimony at a videoconference Board hearing held 
at the RO and additional statements from the veteran and his 
representative have been associated with the claims file.  
Thus, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the question of whether to grant the veteran's claim for 
service connection for PTSD as VA has complied to the extent 
possible with the notice and duty to assist provisions of the 
VCAA.  Moreover, in light of the Board's decision granting 
service connection for PTSD, the Board finds that there has 
been no prejudice to the veteran in this case that would 
warrant further notice or development, his procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his wartime service in Vietnam and claims that he has 
acquired PTSD as a result of such exposure.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2002); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as a 
psychosis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2002).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported in-
service stressors.  On the medical history portion of the 
veteran's June 1970 separation examination report, the 
examiner noted in that the veteran had trouble sleeping, 
depression, and nervous trouble having been seen by mental 
hygiene.  But clinical findings for his psychiatric condition 
were noted as normal on his separation examination report.  
In May 2000, VA treatment records show that the veteran was 
first diagnosed with PTSD.  The veteran's PTSD diagnosis was 
reaffirmed in a March 2001 VA PTSD examination, which gave 
the stressors upon which diagnoses of post-traumatic stress 
syndrome and major depression were based.  A June 2001 VA 
hospital discharge summary report notes a diagnosis of PTSD 
pending confirmation of trauma and major depression.  The 
hearing elicited testimony about underlying stressors related 
to sniper/rocket attacks.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that his military occupation (MOS) was Hawk missile crewman 
and show that he was stationed in the Republic of Vietnam 
from October 1968 to August 1969.  The veteran received the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal with 60 device and two Overseas Bars.  
He received no combat citations and was not a POW.  His 
service medical records reveal no combat wounds.  Thus, the 
evidence of record does not establish that the appellant was 
engaged in combat in connection with his MOS.  The 
preponderance of the evidence is against the determination of 
combat status.  Therefore, the veteran's statements alone do 
not constitute conclusive evidence of the occurrence of in-
service stressor(s).  See Cohen, 10 Vet. App. at 145.  The 
Board therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tour in 
Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
veteran was assigned to the 6th Battalion, 56th Artillery and 
he indicated that he was assigned to "A" battery between 
November 1968 and August 1969.  He stated that this Hawk 
missile battery was on an island variously called Khe Wa 
Thiet, Ky Hoa Ti, or Ky Wa Ty, and that he made daily supply 
rounds between Chu Lai and the island.  The veteran contends 
that he generally was exposed to sniper attacks during these 
supply runs.  He also claims the island compound was 
subjected to repeated sniper/rocket attacks and that he was 
with a Marine Corps unit on the island in July, when it came 
under attack.  Information received from USASCRUR shows that 
copies of Daily Staff Journals (DJs) submitted by 6th 
Battalion, 56th Artillery for December 18 and 21, 1968 
document numerous rocket attacks and attacks on neighboring 
villages and Landing Zones in the Chu Lai area.  Also, 
extracts of an Operational Report - Lessons Learned (OR-LL) 
submitted by the 97th Artillery Group, the higher 
headquarters of the 6th Battalion, 56th Artillery, for the 
period ending October 25, 1968, documents that the 6th 
Battalion, 56th Artillery was deployed to Chu Lai during the 
reporting period.  OR-LLs submitted by the 6th Battalion, 56th 
Artillery, for the period ending April 30, 1969, documents 
attacks against Chu Lai and the base camp location of the 6th 
Battalion, 56th Artillery as Ky Hoa Island during that 
reporting period.  Finally, extracts of OR-LLs submitted by 
the 23rd Infantry Division (Americal) Artillery, the unit to 
which the 6th Battalion, 56th Artillery was assigned for the 
period from February to July 1969, reveal that elements of 
the 23rd Infantry Division artillery participated in a Marine 
Special Landing Force Operation and a 1st Marine Division 
Operation during that reporting period.    

The March 2001 PTSD diagnosis was based on the veteran's 
history that, upon arrival at Chu Lai in October 1968, he was 
assigned to an artillery battery stationed right off the 
coast on "a finger island," Ky Hoa Ti.  As a truck driver, 
there was constant exposure to enemy fire.  According to the 
veteran, his truck runs were examples of the constant state 
of hyperalertness at the artillery base camp, in which there 
was continuous sniper fire and constant fear of infiltration 
at night.  He also reported that around Christmas 1968, his 
truck broke down while he was transporting civilian workers 
at the base back to their village on the island.  This mishap 
resulted in him joining up with a Marine contingent assigned 
to defend the artillery emplacement and manning an M-60 
machine gun to assist in repelling a Viet Cong ambush.  There 
was no documentation to confirm the veteran's allegations of 
manning an M-60 machine gun to assist in repelling a Viet 
Cong ambush.  The Board observes that the corroborative 
nature of the evidence goes toward the veteran's credibility.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At minimum, the evidence 
discussed above suggests a possibility that the veteran was 
assigned to a unit targeted by sniper/rocket attacks.  The 
Court determined that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
USASCRUR reports do not specifically state that the veteran 
was present during the rocket attacks, but the records 
indicate plausibility.  Pentecost, 16 Vet. App. at 128.  On 
that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002).  As the aforementioned corroborated non-combat 
stressors form, in part, the basis of the veteran's current 
PTSD diagnosis, the Board concludes that the veteran suffers 
PTSD incurred in service.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

